Title: From George Washington to John Jay, 20 March 1779
From: Washington, George
To: Jay, John


Sir
Head Quarters Middlebrook 20th March 1779
I am honored by yours of the 12th and 14th insts. with their inclosures. Colonel Wigglesworths certificate is transmitted to him; and I have published such parts of the resolve of the 5th, for payment of certificates given to the inhabitants for supplies, as relate to the future conduct to be observed by the officers of the line and staff.
I take the liberty of laying before congress a representation addressed to me by Col. Jackson and others in behalf of the officers and soldiers of Henleys, Lee’s and Jacksons regiments, now incorporated into one, under the command of Col. Jackson.
The difficulties under which they labor upon their present establishment are so fully pointed out, that it is needless for me to enlarge on this subject. Should Congress grant their request by allowing the State of Massachusetts to consider them as part of their quota, it would be attended with this inconvenience to the public—a battalion would be added without any real increase of men; but on the other hand, unless some mode can be adopted to place what remains of the 16 battalions on an equal footing, with the battalions belonging to the States, it is hardly to be supposed that the men will be contented, or that the officers will continue in the service.
Whether there is any better mode than suffering the different States in which they were raised, to consider them as part of thier allotted quota I leave with Congress to determine. I shall only add, if these regiments are to be kept up, this method seems best calculated to give satisfaction, and will in the end be attended with no additional expence; If some state does not undertake to supply them at a rate proportionate to their pay, the public must.
The arrangement for want of which the memorialists complain, has since gone forward to them.
I return by this conveyance the proceedings of the court martial held at Fort Pitt, on Col. Steel D. Q. Mr Genl. If I am not mistaken they were sent to me for my opinion rather than my approbation or disapprobation of the sentence. I shall therefore only say, that from the face of the evidence the sentence ought in my opinion to be confirmed. I have the honor to be with great respect Your Excellency’s most hble servt
Go: Washington
